DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed June 15, 2021 has been entered.  Claims 1, 3-11, and 13-21 are pending in the application.

Allowable Subject Matter
Claim 1, 3-11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record includes:
Lapetina et al. (U.S. 2017/0000415 A1) (hereinafter – Lapetina)
Huang (U.S. 2014/0184536 A1) (hereinafter – Huang)
Lu (U.S. 2016/0342276 A1) (hereinafter – Lu)
Colgate et al. (U.S. 2012/0287068 A1) (hereinafter – Colgate)
The closest prior art of record regarding the use of a capacitive touch screen for hydrature measurement is that of Lapetina.  Although additional evidence found in Huang, Lu, and/or Colgate may read upon the additional controller steps of reducing a frequency of a signal input to a capacitor to change at least one of a charging rate or a discharging rate of the capacitive sensor, none do so in the steps delineated by the independent claims for the purpose of acquiring hydrature measurement.  Although the concept of reducing a charge/discharge rate of a sensor may be found in other sensors for the sake of improving accuracy, i.e., biometric ultrasonic scanners, reducing the signal input to a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791